DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12, 15-20), Species A (Fig. 2a), and Sub-Species I (Fig. 5) in the reply filed on 4/7/2021 is acknowledged.
Applicant's election with traverse of Group I (Claims 1-12, 15-20), Species A (Fig. 2a), and Sub-Species I (Fig. 5) in the reply filed on 4/7/2021 is acknowledged.  The traversal is on the ground(s) that because of the commonality of the elements shared by the pending claims it is believed to permit a limited, single search to be conducted. This is not found persuasive because the Groups/Species lack unity of invention because they are not so linked as to form a single general inventive concept, and therefore the burden of searching is irrelevant to the restriction of the Groups/Species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-5, 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/7/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  "Pelletier" should be changed to --Peltier--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3, 9, 11 recite “preferably” which renders claims 2-3 indefinite as it is unclear as to which elements are covered by the claims. The recitation preferably is interpreted to give no patentable weight. 
Claim 10 recites the limitation "the second heat conductive panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 is interpreted to depend from claim 8. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 appears to depend from claim 8, and claims 2-6 as it references claims 2-6; but claim 9 is only dependent from claim 8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lofy (US 2007/0204629).
Regarding claim 1, 
Referring to Figs. 46B, 26A, 27B, Lofy teaches a cooling apparatus comprising:(a) A thermoelectric cooling device (e.g. the device comprising elements 1027a, 1027b, see par. 230) of the Pelletier type (see par. 117), comprising a hot surface and a cold surface (not labeled, see pars. 5, 6, 8), (b) A heat sink thermally coupled to the hot surface (e.g. fins 1028, 1028b or a fan, see par. 230), and (c) A first heat conductive panel 1026a comprising a contact portion (e.g. the portion of panel 1026a in contact with the device, not labeled) in thermal contact with a first portion of the cold surface over a first contact area, A1, said contact portion of the first heat conductive panel being pressed against said portion of the cold surface with a first contact pressure, P1 (e.g. a pressure of uninflated bladder 730), (d) Control means for controlling the average temperature of the heat conductive panel; wherein, the 
Regarding claim 6,
Lofy teaches wherein the heat sink comprises one or more of cooling fins, hydraulic cooling, and/or a fan (see par. 230). 
Regarding claim 7,
Lofy teaches wherein the first heat conductive panel comprises a partially cylindrically shaped portion forming a cradle for receiving a first container 510 containing a liquid to be dispensed at a first temperature, T1, below ambient temperature. 
Regarding claim 8,
Lofy teaches a second heat conductive panel 1026b in thermal contact with a second portion of the cold surface over a second contact area, A2, said second heat conductive panel being pressed against the cold surface with a second contact pressure, P2, and further comprises means (e.g. adjustable bladders 730) for varying the second contact area, A2, and/or the second contact pressure, P2.
Regarding claim 9,
Lofy teaches wherein the second heat conductive panel and the means for varying the second contact area, A2, and/or the second contact pressure, P2, are as defined in any of claims 2 to 6, and preferably the first and second heat conductive panels and the means for varying the first and second contact areas, A1, A2, and/or the first and second contact pressures, P1, P2, are of the same type and geometry.
Regarding claim 10
Lofy teaches wherein the second heat conductive panel is substantially cylindrically shaped forming a cradle for receiving a second container containing a liquid to be dispensed at a second temperature, T2, below ambient temperature, and comprises means permitting the variation of the second contact area, A2, and/or second contact pressure, P2, independently of the first contact area, A1, and/or first contact pressure, P1, using a single thermoelectric cooling device. 
Regarding claim 11,
With respect to claim 11, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim (see MPEP 2114). Here, the prior art is capable of being incorporated in a beverage dispensing appliance and therefore meets the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lofy.
Regarding claim 12,
Lofy does not teach a processor capable of selecting and controlling a cooling temperature, T1, T2, upon entry of a code identifying the item to be cooled.	
However, the examiner takes official notice that the structure, use of, and advantages of a processor capable of selecting and controlling a cooling temperature, T1, T2, upon entry of a code identifying the item to be cooled is well known in the art; it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lofy with the motivation of quickly and conveniently cooling an item. 
Allowable Subject Matter
Claims 2-3
The following is a statement of reasons for the indication of allowable subject matter:  Lofy does not teach the use of a rotating knob or lever, etc...
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763